DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 10-20 in the reply filed on  3 March 2022  is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-20 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated  by  “The Use of Low-Cost Graphite Nanomaterials to Enhance Zonal Isolation in Oil and Gas Wells”, Peyvandi, et. al.,  SPE International, 2017, 1-9 ,Society of Petroleum Engineers (hereinafter Peyvandi), which is listed in Applicant’s information disclosure statement.
Regarding claims 10-13 and 19 , Peyvandi teaches  a method for improving  properties of cement comprises adding Graphite nanoplatelets (GnPs) to a cement slurry and curing the slurry at 150° F and 10,000 psi   to form a cementitious nanocomposite (p1, Abstract and Introduction;  p5, Experimental Methods; and p5,  Results and Discussion), wherein the  GnPs are surface modified by introduction of hydrophilic groups on the edges of graphene sheets, which facilitates the uniform dispersion of the GnPs  and bonding within the cementitious paste (p4, Graphite Nanomaterial  Surface Modification, Figure 2 and p 7, Conclusions), and the nanoplatelets are separated and individually dispersed  within the slurry (p5, Experimental Results and Discussion,  and Figure 2).
Peycvandi teaches that the surface modified GnPs offer significant gains in cement properties such as physical  and durability characteristics of hydrated paste, flexural and tensile strength,  toughness resistance, mechanical strength,  shrinkage resistance of the paste, rheology, integrity, controlling of microcracks and leakage, etc. (p1, Abstract and Introduction,  p5, Experimental Results and Discussion, and p7 and 8, Table 2 and  Conclusions), which meet the claimed properties.
 Regarding claims 14-15 and 18, Peyvandi teaches  the cement is used as a cement sheath in a wellbore, and the nanomaterial helps to  prevent debonding of cement from formation rock or the casing,  takes tortuous  diffusion path and inhibits  fluid communication through cement pore structure (p1, Abstract,  and p1 and 2,  Introduction).
	Regarding claim 16 , Peyvandi teaches  the modified GnPs are present in an amount of 0.2 vol.% of anhydrous cement (p7, Conclusions), which meets the claimed amount. 
	Regarding claim 17 , Peyvandi teaches the cement is used in oil and gas well from the drilling phase to the plug and abandonment (p2, top paragraph and p4, third paragraph).
	Regarding claim 20 , Peyvandi teaches the nanoplatelets percolates and forcing tortuous diffusion paths (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766